MEMORANDUM **
Andrea Hernandez-Corral, a native and citizen of Mexico, petitions pro se for re*672view of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen. We deny the petition for review.
Hernandez-Corral contends the BIA erred in denying her motion to reopen based on her parents’ recent attainment of lawful permanent resident status. In its July 21, 2005 decision, however, the BIA denied Hernandez-Corral’s motion to reopen as numerically barred, and she has not demonstrated that the BIA abused its discretion in denying that motion to reopen on this basis. See Fernandez v. Gonzales, 439 F.3d 592, 596-600 (9th Cir.2006). The information regarding Hernandez-Corral’s parents’ attainment of legal permanent residence status was not before the BIA when it made its decision, and is not now properly before us.
Hernandez-Corral’s petition for review is denied without prejudice to her initiating further proceedings before the BIA.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.